Citation Nr: 1024399	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by numbness of the extremities, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317. 

2.  Entitlement to service connection for a chronic 
disability manifested by headaches, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for a chronic 
disability manifested by dizziness, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for a chronic 
disability manifested by fatigue, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for a chronic 
disability manifested by stiffness, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 

6.  Entitlement to service connection for a chronic 
disability manifested by joint pain, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to April 
1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

During the course of the appeal addressed in the Remand, 
below, the Veteran submitted claims for service connection 
for muscle pain, circulatory and nerve problems, and a 
depressive disorder, claimed as altered mood and memory loss.  
The Veteran alleges that these disorders and symptoms result 
from his Persian Gulf service.  The record before the Board 
does not reflect that that a substantive appeal has been 
received since the RO issued an April 2010 statement of the 
case (SOC) addressing these issues.  These claims are not 
before the Board for appellate review at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran claims that he has various disabilities that are 
related to his military service, in particular, to his 
service in Southwest Asia.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim and the claims file contains 
competent evidence that the claimant has a current disability 
and indicates that the disability may be associated with the 
claimant's service.  In this case, during the course of the 
appeal, the RO afforded the Veteran VA examinations in 
support of the remanded claims, but the reports of these 
examinations are inadequate to decide these claims, in light 
of the Veteran's contentions that he has undiagnosed 
illnesses resulting from his Persian Gulf service.

For instance, his in-service and post-service treatment 
records include notations of headaches.  A December 2007 VA 
examination report includes an opinion that indicates that 
the headaches, as well as his dizziness and fatigue may be 
due to elevated blood pressure.  However, a January 2008 
correctional facility report indicates that the hypertension 
diagnosis should be removed from his record.  Although this 
diagnosis was withdrawn, the Veteran continued his complaints 
of headaches, dizziness and fatigue.  Furthermore, both in-
service (dated in September 1989) and post-service (dated in 
September 2009) treatment records show that he has reported 
headaches that appear to be associated with other disorders, 
to include sinus problems.  Also, a September 2009 VA 
clinical record indicates that his fatigue may be due to the 
medication Elavil.  

In sum, the clinical record is not clear as to whether the 
claimed disabilities are a specific disease entity, or 
whether they represent an objective indication of chronic 
disability resulting from an undiagnosed illness related to 
the Veteran's Persian Gulf War service, or a medically 
unexplained chronic multisymptom illness, which is defined by 
a cluster of signs or symptoms.  As such, further examination 
and explanation is needed as to each claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
submit an updated list of the doctors and 
health care facilities that have treated his 
claimed disabilities.

The Veteran's current VA clinical records from 
March 2009 to the present should be obtained.

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for numbness of the 
extremities. 

Forward the claims file to the examiner for 
review of all pertinent documents therein and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) indicate whether there are objective 
findings that the Veteran currently manifests 
numbness of the extremities.  If so, state 
whether the Veteran's numbness of the 
extremities is due to a specific disease 
entity;

b) if the numbness of the extremities is due 
to a specific disease entity, opine whether 
that entity is at least as likely as not 
etiologically related to the Veteran's period 
of active service including any alleged 
chemical exposure;

c) if the numbness of the extremities is not 
due to a specific disease entity, indicate 
whether it represents an objective indication 
of chronic disability resulting from an 
undiagnosed illness related to the Veteran's 
Persian Gulf War service, or a medically 
unexplained chronic multisymptom illness, 
which is defined by a cluster of signs or 
symptoms;

d) if the numbness of the extremities 
represents an objective indication of chronic 
disability resulting from an undiagnosed 
illness or a chronic multisymptom illness, 
also describe the extent to which the illness 
has manifested;

e) provide detailed rationale, with specific 
references to the record, for the opinions 
expressed; and

f) if an opinion cannot be expressed without 
resort to speculation, discuss why such is the 
case.

3.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for headaches. 

Forward the claims file to the examiner for 
review of all pertinent documents therein and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) indicate whether there are objective 
findings that the Veteran currently manifests 
headaches.  If so, state whether the Veteran's 
headaches are due to a specific disease 
entity, including hypertension;

b) if the headaches are due to a specific 
disease entity, opine whether that entity is 
at least as likely as not etiologically 
related to the Veteran's period of active 
service, including documented in-service 
headaches or any alleged chemical exposure;

c) if the headaches are not due to a specific 
disease entity, indicate whether they 
represent an objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the Veteran's Persian Gulf 
War service, or a medically unexplained 
chronic multisymptom illness, which is defined 
by a cluster of signs or symptoms;

d) if the headaches represent an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the extent 
to which the illness has manifested;

e) provide detailed rationale, with specific 
references to the record, for the opinions 
expressed; and

f) if an opinion cannot be expressed without 
resort to speculation, discuss why such is the 
case.

4.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for dizziness. 

Forward the claims file to the examiner for 
review of all pertinent documents therein and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) indicate whether there are objective 
findings that the Veteran currently manifests 
dizziness.  If so, state whether the Veteran's 
dizziness is due to a specific disease entity, 
including hypertension;

b) if the dizziness is due to a specific 
disease entity, opine whether that entity is 
at least as likely as not etiologically 
related to the Veteran's period of active 
service, including any alleged chemical 
exposure;

c) if the dizziness is not due to a specific 
disease entity, indicate whether it represents 
an objective indication of chronic disability 
resulting from an undiagnosed illness related 
to the Veteran's Persian Gulf War service, or 
a medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms;

d) if the dizziness represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the extent 
to which the illness has manifested;

e) provide detailed rationale, with specific 
references to the record, for the opinions 
expressed; and

f) if an opinion cannot be expressed without 
resort to speculation, discuss why such is the 
case.

5.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for fatigue. 

Forward the claims file to the examiner for 
review of all pertinent documents therein and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) indicate whether there are objective 
findings that the Veteran currently manifests 
fatigue.  If so, state whether the Veteran's 
fatigue is due to a specific disease entity, 
including hypertension;

b) if the fatigue is due to a specific disease 
entity, opine whether that entity is at least 
as likely as not etiologically related to the 
Veteran's period of active service, including 
any alleged chemical exposure;

c) if the fatigue is not due to a specific 
disease entity, indicate whether it represents 
an objective indication of chronic disability 
resulting from an undiagnosed illness related 
to the Veteran's Persian Gulf War service, or 
a medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms;

d) if the fatigue represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the extent 
to which the illness has manifested;

e) provide detailed rationale, with specific 
references to the record, for the opinions 
expressed; and

f) if an opinion cannot be expressed without 
resort to speculation, discuss why such is the 
case.

6.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for stiffness. 

Forward the claims file to the examiner for 
review of all pertinent documents therein and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) indicate whether there are objective 
findings that the Veteran currently manifests 
stiffness.  If so, state the Veteran's 
stiffness is due to a specific disease entity;

b) if the stiffness is due to a specific 
disease entity, opine whether that entity is 
at least as likely as not etiologically 
related to the Veteran's period of active 
service including any alleged chemical 
exposure;

c) if the stiffness is not due to a specific 
disease entity, indicate whether it represents 
an objective indication of chronic disability 
resulting from an undiagnosed illness related 
to the Veteran's Persian Gulf War service, or 
a medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms;

d) if the stiffness represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the extent 
to which the illness has manifested;

e) provide detailed rationale, with specific 
references to the record, for the opinions 
expressed; and

f) if an opinion cannot be expressed without 
resort to speculation, discuss why such is the 
case.

7.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for joint pain. 

Forward the claims file to the examiner for 
review of all pertinent documents therein and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) note all joints affected by pain;

b) with regard to each affected joint, 
indicate whether the pain is due to a specific 
disease entity;

c) if the joint pain is due to a specific 
disease entity, opine whether that entity is 
at least as likely as not etiologically 
related to the Veteran's period of active 
service including any alleged chemical 
exposure;

d) if the joint pain is not due to a specific 
disease entity, indicate whether it represents 
an objective indication of chronic disability 
resulting from an undiagnosed illness related 
to the Veteran's Persian Gulf War service, or 
a medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms;

e) if the joint pain represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the extent 
to which the illness has manifested;

f) provide detailed rationale, with specific 
references to the record, for the opinions 
expressed; and

g) if an opinion cannot be expressed without 
resort to speculation, discuss why such is the 
case.

8.  Thereafter, readjudicate the Veteran's 
claims based on all of the evidence of record.  
In so doing, consider each claims under each 
basis for benefits allowed by law, including 
provisions applicable to Veterans who served 
in Southwest Asia.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, provide the Veteran and his 
representative a supplemental statement of the 
case and an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


